819 F.2d 107
Frank C. WILLIAMS, Petitioner-Appellant,v.Robert H. BUTLER, Sr., Warden, Louisiana State Penitentiary,Respondent- Appellee.
No. 86-3782Summary Calendar.
United States Court of Appeals,Fifth Circuit.
June 12, 1987.Rehearing Denied July 15, 1987.

Frank C. Williams, pro se.
William A. Marshall, Asst. Dist. Atty., New Orleans, La., for respondent-appellee.
Appeal from the United States District Court for the Eastern District of Louisiana.
Before GEE, JOLLY, and HIGGINBOTHAM, Circuit Judges.
PER CURIAM:


1
Williams, a state prisoner, appeals the dismissal of his petition for Sec. 2254 relief, asserting ineffective assistance of counsel in his original criminal proceeding.  He raised this issue unsuccessfully in a prior petition, however;  and his present petition is barred under Rule 9(b), Rules Governing Sec. 2254 Cases.  Today, he simply seeks to advance the same claim, supported by new arguments thought up since the last time that he advanced it.  Rule 9(b) is not so easily evaded.   Johnson v. McCotter, 803 F.2d 830 (5th Cir.1986).1


2
AFFIRMED.



1
 The trial court acted on another ground in dismissing Williams' petition, however we can properly affirm its correct decision on any ground urged to it.   Cross v. Lucius, 713 F.2d 153 (5th Cir.1983)